Citation Nr: 1121790	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  09-29 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right thumb disability, claimed as a residual of a fracture, right thumb.

2.  Entitlement to service connection for irritable bowel syndrome.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Davitian, Counsel




INTRODUCTION

The Veteran served on active duty from May 1983 to December 1983, November 1985 to December 1986, January 2004 to March 2005, and September 2005 to September 2007.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the benefits sought on appeal.

The issue of entitlement to service connection for irritable bowel syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent medical, or competent and credible lay, evidence of record demonstrates that right thumb chronic strain post trauma is related to service.


CONCLUSION OF LAW

Right thumb chronic strain post trauma was incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b). Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The Veteran contends that he now has a right thumb disability as a result of a fracture of the right thumb that occurred in July 2007. 

Service treatment records reflect that on July 14, 2007, the Veteran sustained an injury to the right thumb when a lawn mower deck fell on it.  An X-ray on that date was noted to reflect that there was no fracture.  The actual X-ray report provides that there was no fracture, dislocation, or bone destruction.  It highlights some of the findings and provides that if pain was present at the medial aspect of the triquetrum, an acute avulsion fracture must be considered.  A July 30 treatment note provides that the Veteran had continued pain in the right thumb MPJ that had lasted two weeks.  X-rays were ordered and the final assessment was small chip fracture first MC.  The  Veteran was placed in a forearm-based thumb splint for 4 weeks.  On an August 2007 report of medical assessment, the Veteran reported that since his most recent medical assessment/physical examination, he had been treated for a fractured hand.  

A January 2008 medical report from the Pemiscot Memorial Convenient Care Clinic provides that the Veteran reported that he had injured the right hand at Fort Leonard Wood in August (sic) 2007 and had re-injured it a week earlier.  The diagnosis was chipped fracture right thumb.  

A December 2008 private medical report provides that the Veteran again reported the July 2007 injury, and stated that he had worn a splint for 4 weeks.  The physician noted that that he had reviewed X-rays taken in January 2008 at Penimscot Memorial Hospital, and that they showed an equivocal fracture of the triquetrum that was well-corticated and probably not recent.  On examination, the MCP joint of the right thumb was enlarged and slightly erythematous.  The carpometacarpal joint was likewise enlarged but not as noticeably so.  

The report of an April 2008 VA examination provides that the examiner reviewed the Veteran's claims file and noted that records documented the claimed lawn mower injury.  On physical examination, there was some slight enlargement to the proximal joint to the thumb, and the Veteran complained of some tenderness to the site, and some slight decreased sensation around the proximal side of the thumb.  The Veteran complained of pain to the proximal side of the thumb with any range of motion.  The pertinent diagnosis was right thumb chronic strain post trauma.  

The Board finds that the foregoing records support a grant of service connection for right thumb chronic strain post trauma.  The Veteran's service treatment records, overall, reflect that he did incur a fracture of the right thumb in July 2007.  The Veteran reported the inservice injury to private physicians shortly after separation from active duty.  The VA examiner linked the current right thumb chronic strain post trauma to the only trauma identified in the report, the Veteran's July 2007 injury.  

In light of the foregoing, the Board finds that service connection for right thumb chronic strain post trauma is warranted.


ORDER

Service connection for right thumb chronic strain post trauma is granted.  


REMAND

A preliminary review of the record provides that the claim for service connection for irritable bowel syndrome requires additional development.

A review of the Veteran's service treatment records indicates that on a Post-Deployment Health Assessment for SW Asia (Kuwait, Qatar and Iraq) for the period from February 2004 to March 2005, the Veteran reported diarrhea during the deployment.  On a Post-Deployment Health Assessment for North America (Fort Leonard Wood) for the period from September 2005 to February 2007, the Veteran reported diarrhea and frequent indigestion during the deployment.  On a Post-Deployment Health Assessment for North America (Fort Leonard Wood) for the period from March 2007 to September 2007, the Veteran reported diarrhea during the deployment.

The report of the April 2008 VA examination provides a diagnosis of irritable bowel syndrome, mild.  The report provides that the Veteran reported recurring diarrhea in the morning and generalized cramping with food intolerance.  The Veteran said that these problems began during active duty after being in Iraq.  The examiner stated that he or she had reviewed the Veteran's service treatment records and could not find any treatment or complaint of the problem.  

In light of the Veteran's service treatment records cited above (which were in the claims file at the time of the April 2008 VA examination and which clearly show complaints of diarrhea and frequent indigestion) the Board finds that the April 2008 VA examination report is inadequate, and additional development is required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision"); see also 38 C.F.R. § 4.2 (2010) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any irritable bowel syndrome that may be present.  The claims file must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), the clinical evaluation, and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current irritable bowel syndrome is causally related to any of the complaints reflected in the Veteran's service medical records.

The examiner is requested to provide a rationale for any opinion expressed.  If the examiner finds it impossible to provide any part of the requested opinion without resort to pure speculation, he or she should so indicate.

2.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


